              Case 2:20-mj-03058-MTM Document 7 Filed 03/16/20 Page 1 of 1



                                  MAGISTRATE JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – PHOENIX
U.S. Magistrate Judge: Deborah M. Fine          Date: March 16, 2020
USA v. Chauncey Hollingberry                    Case Number: 20-03058MJ-001-PHX-MTM

Assistant U.S. Attorney: Jacqueline Schesnol for Lisa Jennis
Attorney for Defendant: Zachary Cain, Assistant Federal Public Defender
Interpreter:                                    Language:
Defendant: ☒ Present ☐ Not Present ☐ Released ☒ Custody ☐ Summons ☐ Writ
             Restraint Level

INITIAL APPEARANCE - Held
Date of Arrest: 3/13/2020
☒ Defendant sworn as to financial status               ☐ NO Financial Affidavit taken
☒ AFPD Zachary Cain is appointed for defendant.
☐ Defendant states true name to be SAME.
   Further proceedings ORDERED in Defendant’s true name.
☒ Oral motion by the Government to unseal the Complaint is granted.
☒ Defendant shall be temporarily detained in the custody of the United States Marshal. Further
   ordered the United States Marshal shall evaluate the defendant’s diet in relation to his medical
   condition.
☒ Detention Hearing and Preliminary Hearing set for 3/20/2020 at 1:30 PM before Magistrate Judge
   Deborah M. Fine in Courtroom 304.




Recorded By Courtsmart                                                         IA    8 min
Deputy Clerk Robert Vasquez
                                                                               Start: 4:20 PM
                                                                               Stop: 4:28 PM
